In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 19-2174, 19-2185 & 19-2186
UNITED STATES OF AMERICA,
                                                 Plaintiﬀ-Appellant,
                                 v.

ADEL DAOUD,
                                                Defendant-Appellee.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         Nos. 1:12-cr-00723, 1:13-cr-00703 & 1:15-cr-00487
                 Sharon Johnson Coleman, Judge.
                    ____________________

     On Petition for Rehearing and Rehearing En Banc
                   ____________________

                    DECIDED MARCH 5, 2021
                    ____________________

   Before SYKES, Chief Judge, EASTERBROOK, RIPPLE, KANNE,
ROVNER, WOOD, HAMILTON, BRENNAN, SCUDDER, ST. EVE, and
KIRSCH, Circuit Judges.
   ST. EVE, Circuit Judge. On consideration of the petition for
rehearing and rehearing en banc ﬁled by defendant-appellee
2                            Nos. 19-2174, 19-2185 & 19-2186

on December 30, 2020, the judges on the original panel voted
to deny rehearing. A judge in regular active service requested
a vote on the petition for rehearing en banc. A majority of
judges in regular active service voted to deny rehearing en
banc. Judge Kenneth F. Ripple voted to deny rehearing but
did not take part in the vote to rehear en banc. Judges Ilana
Diamond Rovner, Diane P. Wood, and David F. Hamilton
voted to grant rehearing en banc.
   Accordingly, the petition for rehearing and rehearing en
banc is DENIED.
Nos. 19-2174, 19-2185 & 19-2186                                          3

    ROVNER, Circuit Judge, with whom Wood and Hamilton,
Circuit Judges, join, dissenting from the denial of rehearing en banc.
As the saying goes, hard cases make bad law. This is a hard
case, with disturbing facts. But it is in just these cases that we
must hold even faster to the legal precedents that guide us
without the distortion made by challenging facts. In this case,
that guiding precedent is a standard of review that leaves dis-
trict court judges broad discretion to impose sentences within
their reasoned judgment, and restricts appellate court judges
from supplanting that judgment with their own. And with
good reason. Although appellate court judges review a cold,
entombed, inflectionless record, district court judges interact
with a living, breathing case and the humans before them,
viewing not only the strict contours of the statutes and facts,
but also intangible matters—the demeanor of the defendant,
the sincerity of his remorse, incentives that he had to change
his path, the demeanor of those speaking in mitigation and
the support they might add to rehabilitation efforts, and how
a defendant’s mental health may have waxed or waned over
the course of the proceedings.
    Sentencing is one of the hardest parts of a district court’s
job and I suspect that if we surveyed all ten of the current ac-
tive judges in this Circuit, we would find that each of us
would have imposed a different sentence had we been sitting
as the district court judge in this case. The Supreme Court,
however, has instructed that our review of a district court’s
sentence is limited to determining whether it is reasonable. 1



1 Errors in sentencing can be either procedural or substantive. We review
the sentencing court’s procedure de novo, and review the substantive rea-
sonableness of a sentence only for abuse of discretion. Warner, 792 F.3d at
4                                        Nos. 19-2174, 19-2185, 19-2186

Gall v. United States, 552 U.S. 38, 46. (2007). We do not substi-
tute our judgment for that of the district court. United States v.
Warner, 792 F.3d 847, 856 (7th Cir. 2015). And that is the stand-
ard we have applied in case after case after case in this circuit.
Until now.
    Adel Daoud was charged with the horrific crime of at-
tempting to detonate a bomb as a part of an FBI sting to un-
cover acts of terrorism in the United States. Almost immedi-
ately after arriving at the Metropolitan Correctional Center in
Chicago he was charged with soliciting the murder of the FBI
agent involved in the sting, although this too was part of a
government operation which solicited the assistance of
Daoud’s cellmate. And a few years after that, he was charged
with a serious stabbing assault on another inmate, after the
victim drew pictures of the prophet Mohammed. 2 About one
year after the assault, Daoud was diagnosed with schizophre-
nia and other mental health disorders. The proceedings ex-
tended for many years, in large part because Daoud was
found to be mentally incompetent for a time. R. 216. 3 It was

855-56. It is undisputed that this case involves a challenge to the substan-
tive reasonableness of the sentence.
2 According to Dr Azzam Tamimi, former head of the Institute of Islamic
Political Thought, “The Koran itself doesn't say anything, … but it is ac-
cepted by all Islamic authorities that the Prophet Muhammad and all the
other prophets cannot be drawn and cannot be produced in pictures be-
cause they are, according to Islamic faith, infallible individuals, role mod-
els and therefore should not be presented in any manner that might cause
disrespect for them.” John McManus, Have Pictures of Muhammad Always
Been       Forbidden?,      BBC        News,         Jan.      15,       2015,
https://www.bbc.com/news/magazine-30814555.
3   Record citations are to the district court docket in case No. 1:12-cr-00723-
1
Nos. 19-2174, 19-2185, 19-2186                                 5

not until his mental health stabilized with medication that the
proceedings were able to continue in 2018. R. 237. At that
time, Daoud pleaded guilty pursuant to North Carolina v. Al-
ford, 400 U.S. 25 (1970) which allows a defendant to enter a
guilty plea, but continue to deny culpability. See id. at 37. In
all, the district court judge presided over Daoud’s proceed-
ings for seven years.
    The government requested a forty-year sentence; Daoud
requested nine. The probation office recommended fifteen
years and a lengthy period of supervision. The district court
judge held an extensive four-day sentencing hearing at which
both parties submitted voluminous evidence, all of which the
District Court reviewed and considered. At the end, she sen-
tenced Daoud to one year more than the probation office’s
recommendation—sixteen years, plus a hefty forty-five years
of supervised release.
    In sentencing Daoud, the district court judge considered
the nature and circumstances of all three crimes, but particu-
larly noted the violent and heinous nature of the attempted
bombing, stating that “[t]he seriousness of this offense cannot
be understated or downplayed.” R. 342 at 495–96. She also se-
riously considered the solicitation of murder of an under-
cover FBI agent whose job it is to protect the public, as well as
the violent attack on a fellow prisoner. Id. at 496, 499–500. And
she emphasized the pre-meditated nature of the attack on his
fellow inmate that occurred when the victim was sleeping. Id.
at 500.
    At the same time, she considered Daoud’s social awk-
wardness and immaturity which she surmised had led the
lonely seventeen-year-old boy to seek friendship and affirma-
tion on line, and to “talk big” about things that ended up
6                                 Nos. 19-2174, 19-2185, 19-2186

sounding like juvenile nonsense—ideas such as using flying
cars as a weapon of Jihad. Id. at 497. She considered his obe-
dience to his parents, and religious leaders. Id. at 498. She con-
cluded that the defendant was not mentally ill in 2012 when
he agreed to detonate the bomb, and that he clearly under-
stood what he was doing and believed it “would put him in a
place of favor with the Prophet Muhammad, Allah himself, or
his religion.” Id. at 498. She also, however, considered his
mental instability and diagnoses. Id. at 499, 502, 506. She con-
sidered the abuse by his cellmate. Id. at 499. She considered
the 400 days he spent in special housing and the traumatic
effect of witnessing his cellmate’s suicide. Id. at 502. And of
course she considered the entirety of her own experience with
Daoud over the seven years that she presided over his case.
    Despite the district court’s careful consideration, the panel
vacated and remanded the district court sentence (and took
the unusual step of reassigning the case on remand to a dif-
ferent judge, despite the lack of such a request by the govern-
ment). The effect of that decision is that the panel necessarily
found that sentence was plainly unreasonable, and that no
reasonable jurist would have sentenced Daoud to this term.
Gall, 552 U.S. at 46; United States v. Purnell, 701 F.3d 1186, 1189
(7th Cir. 2012). Given the care and thoroughness with which
the district court considered Daoud’s sentence, I find that po-
sition untenable.
   The Supreme Court decision in Gall provides a close com-
parison for the situation before the court here. In Gall, the
Court reviewed the appellate panel’s reversal and remand to
the district court for sentencing. The appellate court in Gall
did not approve of the district court’s light sentence. It con-
cluded that the district court gave too much weight to the
Nos. 19-2174, 19-2185, 19-2186                                   7

defendant’s withdrawal from the conspiracy, to his age and
immaturity, and to his post-offense rehabilitation. The appel-
late court also asserted that the district court gave too much
weight to some mitigation factors and did not “properly
weigh” the seriousness of the defendant’s offense. Gall, 552
U.S. at 45. The appellate court’s objection to the district court’s
sentence in Gall is remarkably similar to that of the panel’s
objections here—particularly the appellate court’s disap-
proval of the weight the district court gave to the defendant’s
immaturity at the time of the crime and later rehabilitation,
and its concern that the district court did not properly account
for the severity of the crime. Nevertheless, the Supreme Court
emphasized that
       [t]he sentencing judge is in a superior position
       to find facts and judge their import under
       § 3553(a) in the individual case. The judge sees
       and hears the evidence, makes credibility deter-
       minations, has full knowledge of the facts and
       gains insights not conveyed by the record …
       The sentencing judge has access to, and greater
       familiarity with, the individual case and the in-
       dividual defendant before him than the Com-
       mission or the appeals court. Moreover, district
       courts have an institutional advantage over ap-
       pellate courts in making these sorts of determi-
       nations, especially as they see so many more
       Guidelines cases than appellate courts do.
Gall, 552 U.S. at 51–52.
   We have echoed Gall’s deferential standard of review time
and again, in various words and phrases. See, e.g., United
States v. Dawson, 980 F.3d 1156, 1165 (7th Cir. 2020) (noting
8                                Nos. 19-2174, 19-2185, 19-2186

that an appellate court’s review of the substantive reasonable-
ness of a sentence is highly deferential, asking only whether
the sentence was plainly unreasonable); United States v.
Durham, 967 F.3d 575, 580 (7th Cir. 2020) (same); United States
v. De La Torre, 940 F.3d 938, 954 (7th Cir. 2019) (noting that if
a district court’s sentencing is procedurally sound and the
judge adequately explained the reasons for the sentence, the
appellate court’s “only task, then, is to review whether the
district court abused its discretion.”). “The issue is not
whether we would reach the same decision as the district
court but whether the district court’s reasoning process and
result were within broad bounds of reasonableness.” Purnell,
701 F.3d at 1189. That means that an appellate court must up-
hold any sentence where the judge offers an adequate state-
ment of his reasons that is both logical and consistent with the
sentencing factors enumerated in 18 U.S.C. § 3553(a). United
States v. Bonk, 967 F.3d 643, 650 (7th Cir. 2020). We cannot
overturn a district court’s discretion in sentencing unless we
find that the court “resolve[d] a matter in a way that no rea-
sonable jurist would.” Purnell, 701 F.3d at 1189. Although a
district court that imposes a sentence outside of the Guide-
lines range must indeed explain the decision, it need not give
an “extraordinary” justification. Gall, 552 U.S. at 47, United
States v. Morgan, No. 19-2737, 2021 WL 365832, at *3 (7th Cir.
Feb. 3, 2021). It need only give “serious consideration” and
provide “sufficient justifications” to support the sentencing
determination. United States v. Brown, 610 F.3d 395, 398 (7th
Cir. 2010). This court, as a reviewing court may not apply a
heightened standard of review or a presumption of unreason-
ableness to sentences outside the Guidelines range. Peugh v.
United States, 569 U.S. 530, 537 (2013).
Nos. 19-2174, 19-2185, 19-2186                                  9

    In addition to describing our review as “highly deferen-
tial,” we have described the sentencing judge’s discretion as
“broad” and “considerable.” See, e.g., United States v. Cunning-
ham, 883 F.3d 690, 701 (7th Cir. 2018) (noting that factors “’are
broad, vague, and open-ended,’ leaving the sentencing judge
with ‘considerable discretion to individualize the sentence to
the offense and offender as long as the judge’s reasoning is
consistent with § 3553(a).’”); United States v. Gries, 877 F.3d
255, 261 (7th Cir. 2017) (“District judges have broad discretion
to prioritize and weigh the relevant sentencing factors under
18 U.S.C. § 3553(a). Appellate review for reasonableness is
highly deferential.”); United States v. Bloom, 846 F.3d 243, 257
(7th Cir. 2017) (“sentencing judges have had broad discretion
to impose non-guideline sentences by weighing the factors
under § 3553(a).”); United States v. Deberry, 576 F.3d 708, 711
(7th Cir. 2009) (a judge has “broad discretion to deviate from
the guidelines in sentencing a defendant.”).
    We have noted repeatedly that we may not reweigh §
3553(a) factors. De La Torre, 940 F.3d at 954; United States v.
Baker, 445 F.3d 987, 991–92 (7th Cir. 2006); United States v. New-
som, 428 F.3d 685, 687 (7th Cir. 2005) (“The question is not how
we ourselves would have resolved the factors identified as
relevant by section 3553(a).”).
   We have emphasized, time and again, that substantive
“reasonableness” in the context of sentences “occupies a
range, not a point, and that the sentencing judge is in the best
position to apply the § 3553(a) factors to the individual de-
fendant.” United States v. Castro-Aguirre, 983 F.3d 927, 943 (7th
Cir. 2020) (citing Warner, 792 F.3d at 856); United States v.
Wachowiak, 496 F.3d 496, 751 (7th Cir. 2007), (abrogated on
other grounds by Nelson v. United States, 555 U.S. 350 (2009)
10                                Nos. 19-2174, 19-2185, 19-2186

which held that a district court must not begin with a pre-
sumption in favor of a Guideline sentence.). When conducting
a reasonableness review of a sentence, just as with other re-
views for reasonableness, we define something as unreasona-
ble only if it is a sentence lying “well outside the boundaries
of permissible differences of opinion.” Wachowiak, 496 F.3d at
750; see also United States v. Wallace, 458 F.3d 606, 610 (7th Cir.
2006). The number of ways in which we have emphasized
how substantial our deference must be are too many to reiter-
ate.
    The Wachowiak decision, however deserves magnification
here. In that case, the appellate panel, like the one here, and
the one in Gall, expressed disapproval of what it considered
to be a lenient sentence the district court had granted to the
defendant. The panel disagreed with some of the district
court’s reasoning; it did not think that the 70-month sentence
adequately reflected the seriousness of the defendant’s of-
fense (which consisted of downloading and sharing child por-
nography). It implied that it would likely have imposed a
greater sentence. Nevertheless, despite the panel’s dissatisfac-
tion with the sentence and the reasoning, the panel con-
strained its reach and upheld the district court’s sentence, not-
ing its very limited reasonableness review. “If the justification
is consistent with § 3553(a) and reasonably corresponds to fac-
tors unique to the defendant (i.e., not normal incidents of the
offense or the judge’s wholesale disagreement with the guide-
lines), and the sentence chosen is within the broad range of
objectively reasonable sentences in the circumstances, the sen-
tence will be affirmed.” Wachowiak, 496 F.3d at 750. That panel
went on to stress the high level of deference with which we
review a district court’s sentence:
Nos. 19-2174, 19-2185, 19-2186                                11

       The concept of substantive reasonableness con-
       templates a range, not a point. That said, we
       have declined invitations to fix the outer limits
       of the “reasonableness range” by reference to a
       ratio or percentage by which the sentence devi-
       ates from the guidelines range. We will not sub-
       stitute our judgment for that of the sentencing
       court. United States v. Ngatia, 477 F.3d 496, 501–
       02 (7th Cir.2007) (“[T]he district court’s choice
       of sentence, whether inside or outside the
       guideline[s] range, is discretionary and subject
       therefore to only light appellate review.”);
       United States v. Williams, 425 F.3d 478, 481 (7th
       Cir.2005) (“The question is not how we our-
       selves would have resolved the factors identi-
       fied as relevant by section 3553(a).... We are not
       sentencing judges.”). As with other discretion-
       ary decisions, the district court is institutionally
       better situated to make individualized sentenc-
       ing judgments than an appellate panel.
Wachowiak, 496 F.3d at 751 (some internal citations omitted).
Similarly this court in Warner, noted that it may have weighed
some 3553(a) factors differently than did the district court, but
it clung fast to its role on review and looked to see only if the
district court’s justification for the sentence was sufficient.
Warner, 792 F.3d at 856, 858, 862. In short, before we set aside
a district court’s sentencing determination, we must have a
far greater reason to do so than our own disagreement—even
a strong disagreement.
  Of course, in most of these decisions it was the defendant
who appealed the imposition of the sentence and argued for
12                              Nos. 19-2174, 19-2185, 19-2186

re-sentencing. Here we have the more unusual situation in
which the government appeals the sentence as inadequate. I
fear that the panel opinion in this case may inadvertently send
a message that when a criminal defendant appeals what he
alleges is an unfair sentence, we apply an exceptionally def-
erential standard of review, deferring to any rational explana-
tion by the district court. But when the government disagrees
with a district court’s too-low sentence, an appellate panel
will carefully re-analyze the nature of the crime, re-assess the
facts, re-balance the evidence, and re-weigh the mitigating
factors against the facts of the crime. Or perhaps the message
is that we apply a different standard of review to cases involv-
ing terrorism or other heinous crimes. That cannot be so.
There will always be cases before us with alarming offenses,
frightening defendants, and particularly vulnerable or sym-
pathetic victims. That does not alter the standard of review or
enhance the appellate court’s role. The § 3553(a) factors pro-
vide for these types of considerations, and it remains the dis-
trict court’s responsibility to apply them as warranted as part
of the sentencing decision.
    The government’s petition for rehearing argues that a def-
erential review for substantive reasonableness cannot be so
deferential as to effectively insulate the sentence from mean-
ingful review. But the cases the government cites in which ap-
pellate courts have reversed district court sentences involve
cases where the district court’s reasoning was truly “odd” or
completely ignored a sphere of consideration such as “consid-
erations of deterrence and desert.” See, e.g., United States v.
Goldberg, 491 F.3d 668, 673 (7th Cir. 2007) (where even the dis-
trict court admitted that its balancing was “odd”). These are
cases in which the district court judge completely failed to
“consider and weigh the factors that bear on its exercise” of
Nos. 19-2174, 19-2185, 19-2186                                  13

discretion. See, e.g., United States v. Roberson, 474 F.3d 432, 436
(7th Cir. 2007), (superseded by Dean v. United Sates, 137 S. Ct.
1170 (2017)) (the district court judge relied on factors that are
unrelated to the sentencing factors or § 3553, and put all of the
weight in factors that were equivocal, at best). Or they are
cases in which the court considered the ordinary incidents of
conviction—such as restitution and the social stigma of being
a felon—as factors in mitigation of the sentence. United States
v. Repking, 467 F.3d 1091, 1096 (7th Cir. 2006). Moreover, in
these cases, the sentences were jaw-droppingly short in light
of the crime: In Goldberg, the court imposed a one day sen-
tence out of a recommended 63-78 months for a young adult
child of a prosperous family who downloaded and shared
hundreds of photographs of child pornography, including
pictures of very young children. Id., 491 F.3d at 671. In Rep-
king, the court issued a one day sentence out of a recom-
mended 41-51 months for a bank president who misappropri-
ated almost one million dollars. Id., 467 F.3d at 1091–92, 1094.
And the Roberson court sentenced the defendant to one month
in lieu of a recommended sentence of 46–57 months for an
armed robber/gang member on probation who refused to co-
operate. Id., 474 F.3d at 434–35. The district court in this case,
however, did not drive off the road; it just chose a different
lane.
    It is true that the panel articulated the appropriate stand-
ard of review, but it is possible for a court to articulate the
proper standard of review and deviate in its application. As
the Supreme Court noted in Gall, “[a]lthough the Court of Ap-
peals correctly stated that the appropriate standard of review
was abuse of discretion, it engaged in an analysis that more
closely resembled de novo review of the facts presented and
determined that, in its view, the degree of variance was not
14                               Nos. 19-2174, 19-2185, 19-2186

warranted.” Gall, 552 U.S. at 56. Here too, after reciting the
correct standard of review, the panel slid into a weighing ex-
ercise—placing the seriousness of the facts, and the need to
protect the public, on one side of the scale and weighing it
against the reasonableness of the sentence. There is perhaps
no greater tell that the panel re-weighed the factors within the
district court’s province than its own words: the mitigating
factors, it concluded “could not bear the heavy weight that
[the court] assigned to them, given the facts of the case.” Panel
Op. at 16. See, e.g., Id. at 25 (“And the other factors that the
court found mitigating—Daoud’s college aspirations and
family support—were not weighty enough to justify the ex-
tent of the downward departure.”)
    The panel agreed that the district court put factors describ-
ing the seriousness of the crime on one side of the scale: the
“violent and heinous act,” the potential loss of human life, the
threat to law enforcement, and the danger his maligned reli-
gious beliefs held. Panel Op. at 16. The panel, however, did
not agree with the weight the district court gave to the other
arm of the scale—Daoud’s immaturity, his lack of knowledge
or competence to carry out an attack on his own, his mental
health and abuse at the hands of a fellow inmate, and his cur-
rent aspirations and respectful demeanor. Panel Op. at 19–21.
But whatever weight we might give to each of these factors, it
is not ours to measure. De La Torre, 940 F.3d at 954. The panel
opinion declared that the district court “negated” its own
statements about the severity of the crime by listing factors in
mitigation. Op. at 16–17. But this is exactly what district
courts do—list factors favoring lengthier sentences and then
catalogue the factors that favor mitigation. The mere cata-
loguing of mitigating factors does not “negate the[] state-
ments and the severity of the violent crimes.” Panel Op. at 16.
Nos. 19-2174, 19-2185, 19-2186                                15

In fact, § 3553(a) commands the consideration of mitigating
factors.
    The panel’s complaint appears to be that the district court
considered too many mitigating facts, or perhaps, gave too
much weight to the mitigating facts it considered. And it is
true that the district court published more facts in favor of
mitigation than the panel did. For example, the district court
considered the fact that the undercover agent testified that
Daoud had neither the means nor predisposition to commit
the crime. R. 342 at 498; R. 340 at 412. And the district court
also considered the fact that Daoud was concerned about dis-
obeying his parents and his religious leader, the latter of
whom had specifically advised Daoud against violent Jihad,
after Daoud sought his counsel. R. 342 at 498; R. 339 at 160.
The district court judge spent more time considering Daoud’s
mental health, including the fact that the solicitation and as-
sault occurred before treatment, and the changes that she ob-
served after he had been treated with medication. R. 342 at
492, 501–502. The appellate panel omits some of these details.
But the panel can hardly complain that the district court con-
sidered too many facts in favor of mitigation. Our cases at
times criticize district courts for failing to consider § 3553(a)
factors sufficiently, but I am unable to find any that chastise a
district court for considering too many. See, e.g., United States
v. Jones, 798 F.3d 613, 617–18 (7th Cir. 2015) (“a sentencing
judge must address the defendant’s principal arguments in
mitigation unless they have no legal merit”) (citing United
States v. Cunningham, 429 F.3d 673, 678–79 (7th Cir. 2005)).
And the acceptable boundaries for weighing § 3553(a) factors
are broad. United States v. Smith, 721 F.3d 904, 908 (7th Cir.
2013).
16                               Nos. 19-2174, 19-2185, 19-2186

    The appellate panel criticized the district court’s “sani-
tized” account of the crime, and instead chose more passion-
ate descriptions of Daoud’s crimes: “extraordinary disregard
for human life,” “voraciously consumed terrorist materials,’
“excitedly participated in [the] plot”. Panel Op. at 17. But the
district court’s measured language was calculated and pur-
poseful. She declared from the start her goal was to rid the
sentencing proceedings of the kind of rhetoric and “fever
pitch” that had been burning on both sides of the case since it
began. R. 342 at 495. “What this Court is not relying on in this
case is some of the hyperbole and the hysteria that saturates
some of the presentations by counsel for both sides.” Id. at
494. As the sentencing judge explained, “this Court need not
rely on salacious terms to find the crimes the defendant has
pled guilty to are all serious and deserve serious sentences.”
Id. at 496.
    The district court’s measured accounting of the crimes is
not evidence that the sentence lacked reasonableness, that it
was so devoid of logic and a connection to the facts so as to
warrant an exception to the deference we have given time af-
ter time when defendants are sitting in the appellants’ seat
and asking this court to take a second look at the facts and
reweigh the evidence. We cannot possibly say that the district
court failed to give “serious consideration” or provide “suffi-
cient justification.” Gall, 552U.S. 46; Brown, 610 F. 3d 398. The
district court judge considered every factor at play, reviewed
every pleading, examined all of the evidence, and gave
thoughtful, reasoned justifications for the sentence.
   In fact, the district court sentenced Daoud to one year
longer than the recommendation of the probation office. Of
course the recommendation of a probation office is not
Nos. 19-2174, 19-2185, 19-2186                                 17

binding on the court. United States v. Dawson, 980 F.3d 1156,
1166 (7th Cir. 2020). But we can certainly consider a recom-
mendation of a probation office that is well-versed in appro-
priate sentences and risk of recidivism when considering the
reasonableness of a sentence. In other contexts we are quick
to rely on the reasonableness of the probation office. See, e.g.,
United States v. Lee, 950 F.3d 439, 449 (7th Cir. 2020) (noting,
albeit in a post-sentence context, that we “assume probation
officers will make recommendations in a reasonable man-
ner.”). The pre-sentence investigation reports and recommen-
dations were extensively researched. And sixteen years, after
all, is not an insignificant amount of time in a young adult life.
By the time Daoud is released at age 33, he will have spent
half of his life in prison, and all of his young adulthood. And,
as the Supreme Court has reminded us, the requirements of
supervised release impose a substantial restriction on liberty.
Gall, 552 U.S at 48. Warner, 792 F.3d at 860.
    Once again, we note that the district court presided over
this complex case for seven years. That court had the unique
ability, to look not only at the record evidence before it, but
also other intangible matters—the demeanor of the defend-
ant, an assessment of the sincerity of Daoud’s remorse, incen-
tives that Daoud had to change his path, the demeanor of
those who spoke in mitigation and the support they might
add to rehabilitation efforts, and how his mental health may
have waxed or waned during the time in which he appeared
before the court. The court considered the fact that Daoud
could be a danger in the future should he fail to comply with
his medication or should his mental health take a turn for the
worse and thus imposed 45 years of supervised release. The
district court gave serious consideration to the Guidelines and
provided sufficient justifications for the sentence. That is all
18                               Nos. 19-2174, 19-2185, 19-2186

that is required. And the role of the appellate court is to re-
view the district court’s sentence for reasonableness only. To
reverse under these circumstances would be to signal that this
court applies one standard of review to defendants seeking to
overturn sentences that they argue are too severe, and a dif-
ferent, far less deferential review to the government when it
seeks to overturn a sentence it considers to be too lenient.
    We must not fall into the trap of allowing sensational,
frightening or abominable crimes to alter the division of labor
and review established by the Supreme Court, or give way to
the temptation of supplanting another judge’s reasoned judg-
ment with our own when we think we have the better view.
We must defer to the district court’s sentence unless no rea-
sonable jurist could have issued the same sentence. Undoubt-
edly some judges on this court would have imposed a much
higher sentence for Daoud. The district court’s judgment was
thoughtful, thorough, considered, and devoid of the hype
that had infiltrated the case from both sides. To call it “unrea-
sonable” would be to alter our longstanding understanding
of the bounds of reason.